NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5512-17T4

ROBERT J. TRIFFIN,

          Plaintiff-Appellant,

v.

YUM & CHILL MILLTOWN
TB, LLC,

          Defendant-Respondent,

and

RUPAL D. PATEL and NIRAV
MEHTA,

     Defendants.
______________________________

                    Argued December 4, 2019 – Decided December 13, 2019

                    Before Judges Haas and Enright.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Essex County, Docket No. DC-018657-17.

                    Robert J. Triffin argued the cause pro se.

                    Respondent has not filed a brief.
PER CURIAM

      Plaintiff Robert J. Triffin appeals from the June 18, 2018 order dismissing

his complaint against defendants Yum & Chill Milltown TB, LLC, Rupal D.

Patel, and Nirav Mehta (collectively defendants) following a bench trial. The

judge found that Triffin failed to establish his claim that defendants were liable

to him for the face amount of a check they issued to an employee that was

subsequently dishonored by a bank. 1

      On appeal, Triffin asserts the judge erred in dismissing his complaint

against defendants, and presents the following contentions:

            POINT ONE

            THE TRIAL JUDGE COMMITTED REVERSIBLE
            ERROR WHEN HE RULED AFTER TRIAL THAT A
            TRANSFER OF FUNDS TO A PAYROLL SERVICE
            PROVIDER SATISFIES ITS OBLIGATIONS TO A
            HOLDER IN DUE COURSE.

            POINT TWO

            THE TRIAL JUDGE COMMITTED REVERSIBLE
            ERROR WHEN HE ASSUMED MATERIAL FACTS
            NOT IN EVIDENCE.




1
  Triffin purchased the dishonored check from a check cashing company that
assigned its right to seek payment of the check to him.
                                                                          A-5512-17T4
                                        2
            POINT THREE

            THE TRIAL COURT COMMITTED REVERSIBLE
            ERROR WHEN HE ASSUMED THE CRITICAL
            FACT, THAT YUM & CHILL'S CO-DEFENDANT
            JOHNSON WOULD HAVE TESTIFIED[] THAT SHE
            FIRST ELECTRONICALLY DEPOSITED HER
            PAYROLL CHECK BEFORE CASHING IT WITH
            TRIFFIN'S ASSIGNOR.

      Having considered Triffin's contentions in light of the record and

applicable legal principles, we conclude they are without sufficient merit to

warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                      A-5512-17T4
                                       3